PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SCHULZ et al.
Application No. 16/933,956
Filed: 20 Jul 2020
For RADIO APPARATUSES FOR LONG-RANGE COMMUNICATION OF RADIO-FREQUENCY INFORMATION
:
:
:
:	DECISION ON PETITION
:
:
:



This is in response to the petition pursuant to 37 C.F.R. 
§ 1.182, filed on January 7, 2021, requesting the withdrawal of a terminal disclaimer.   A supplement to this petition was filed on July 16, 2021.

The petition pursuant to 37 C.F.R. § 1.182 requesting the withdrawal of a terminal disclaimer is GRANTED.

On December 30, 2020, Petitioner submitted a terminal disclaimer (Office records show it was approved on that same day).

With this petition, Petitioner has submitted the petition fee and a request that the aforementioned terminal disclaimer be withdrawn.

The Examiner has reviewed Petitioner’s request, and has determined that the previously filed terminal disclaimer should be withdrawn.  A Miscellaneous Office Communication has been included with this decision.

The previously filed terminal disclaimer which refers to U.S. application number 11/753,121 is hereby WITHDRAWN.  

The terminal disclaimer that was received on December 30, 2020 also referred to a US patent, and Petitioner does not seek to withdraw that portion of the terminal disclaimer.  Therefore, Petitioner submitted a second terminal disclaimer on July 16, 2021 which refers only to patent number 10,749,581, and Office records show it was approved on that same day.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.




/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. Miscellaneous Office Communication



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.